DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/23/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-18 and 20-24 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the third magnet has a third end”, and “the fourth magnet has a fourth end”, this is unclear. What shaped structure has three or four ends? If it was triangular shape or rectangular they would be sides. Does the applicant mean the third and fourth magnet have an end or it is referring to the sides of a specially shaped structure? Also conventional magnets would only have two ends, a positive and negative or north and south pole.
Claim 2 recites “third end of the third magnet” and the fourth end of the fourth magnet”, this is also unclear for the same reasons as stated above.
Claim 3 recites “the fifth magnet has a fifth end”, “the sixth magnet has a sixth end”, the seventh magnet has a seventh end” and “the eight magnet has an eight end”, this is unclear. What structure has 5, 6, 7 or 8 ends? Are the magnets shaped to have multiple sides? Does the applicant mean that each magnet has an end? Or they have the corresponding number of ends? Conventional magnets would only have two ends, a positive and negative or north and south pole.
Claim 4 recites “the fifth end of the fifth magnet”, “the sixth end of the sixth magnet” and the “seventh end of the seventh magnet” and “the eight end of the eighth magnet”, this is unclear for the same reasons as stated above in claim 3.
Claim 24 recites “wherein an extension direction of the elongated space”, this is unclear. What is being extended? Is the elongated space being extended, if so how? Generally, claim 24 is unclear.
Claims not specifically addressed are included due to their dependencies.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Claim 22 is dependent from claim 19 which has been cancelled.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 20150008150 A1 in view of Young US 20080060975 A1 and Simmer US 20140116896 A1, herein after referred to as Liu, Young and Simmer respectively.
Regarding claim 1 Liu discloses a carrying case used for an electronic cigarette and thereof, comprising: 
a top cap (Fig. 1; case cover 6), comprising a first end part (see Fig. A below), 
a first side (see Fig. A below), and a second side opposite to the first side (see Fig. A below); 
a bottom cap (Fig. 1; cigarette case body 1), comprising a third end part (see Fig. A below), a third side (see Fig. A below), and a fourth side opposite to the third side (see Fig. A below), the third side of the bottom cap being pivotally connected to the first side of the top cap (see Fig. A below), and the first end part of the top cap being adjacent to the third end part of 

    PNG
    media_image1.png
    728
    803
    media_image1.png
    Greyscale

Fig. A

Liu is silent to cartridges.
Young teaches trays to accommodate items of varying sizes for example cartridges (Paragraph [0033] lines 3-7 and 9-13; Fig. 14; upper tray 14 and lower tray 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cigarette case of Liu to incorporate the upper tray and lower tray as taught by 
Liu as modified is silent to first magnet disposed at the first end part of the top cap and close to the first side, a second magnet disposed at the first end part of the top cap and close to the second side, a third magnet disposed at the third end part of the bottom cap and close to the third side, and a fourth magnet disposed at the third end part of the bottom cap and close to the fourth side; wherein the first magnet has a first end close to the bottom of the first end part of the top cap, and the second magnet has a second end close to the bottom of the first end of the top cap, and the third magnet has a third end close to the top of the third end part of the bottom cap, and the fourth magnet has a fourth end close to the top of the third end part of the bottom cap.
Simmer teaches a magnetic coupling that can be embedded in the case (Paragraph [0018] lines 1-4) where the magnetic coupling is removable between shells (Abstract lines 2-5), for the first, second, third and fourth magnets; first magnet disposed at the first end part of the top cap and close to the first side (Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Abstract lines 3-5); 
a second magnet (Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Abstract lines 3-5), disposed at the first end part of the top cap and close to the second side (Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Abstract lines 3-5);
a third magnet, disposed at the third end part of the bottom cap and close to the third side (Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Abstract lines 3-5); and 
a fourth magnet, disposed at the third end part of the bottom cap and close to the fourth side (Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Abstract lines 3-5); 

wherein the first end of the first magnet,  the second end of the second magnet, and the third end of the third magnet have the same polarity (it is well known that magnets have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it); wherein the fourth end of the fourth magnet and the first end of the first magnet have different polarities and the fourth end of the fourth magnet and the second end of the second magnet have different polarities (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it), and the fourth end of the fourth magnet and the third end of the third magnet have different polarities (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified cigarette case body 1 and cigarette case 6 of Liu, and the upper tray 14 and lower tray 16 taught by Young to incorporate magnetic couplings/magnets, as taught by Simmer (see Fig. B below) as doing so, would prevent accidental openings by children and improve retention on the electronic cigarette/device (Simmer Paragraph [0016] line 38). 


    PNG
    media_image2.png
    752
    960
    media_image2.png
    Greyscale

Fig. B


Regarding claim 2, Liu as modified discloses the carrying case according to claim 1 and further discloses wherein the first end of the first magnet, the second end of the second magnet, and the third end of the third magnet are N poles, and the fourth end of the fourth magnet is an S pole (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it).
Regarding claim 3, Liu as modified discloses the carrying case according to claim 1 and further comprising a fifth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42), a sixth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42), a seventh magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42), and an eighth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42), wherein the top cap has a second end part opposite to the first end part and the bottom cap has a fourth end part opposite to the third end part, and wherein a bottom of the second end part of the top cap abuts a top of the fourth end part, and wherein a bottom of the second end part of the top cap abuts a top of the fourth end part of the bottom cap when the top cap is closed with the bottom cap (Figs. A and Fig. 3 Liu)
wherein the fifth magnet is disposed at a second end part of the top cap and is close to the first side (Simmer Fig. 2 and 3B, and see Fig. C below; first magnetic coupling elements 40 and second magnetic coupling elements 42), 
the sixth magnet is disposed at the second end part of the top cap and is close to the second side (Simmer Fig. 2 and 3B, and see Fig. C below; first magnetic coupling elements 40 and second magnetic coupling elements 42),
 the seventh magnet is disposed at a fourth end part of the bottom cap and is close to the third side (Simmer Fig. 2 and 3B, and see Fig. C below; first magnetic coupling elements 40 and second magnetic coupling elements 42), 
the eighth magnet is disposed at the fourth end part of the bottom cap and is close to the fourth side (Simmer Fig. 2 and 3B, and see Fig. C below; first magnetic coupling elements 40 and second magnetic coupling elements 42), 
wherein the fifth magnet has a fifth end close to the bottom of the second end part of the top cap, and the sixth magnet has a sixth end close to the bottom of the second end of the top cap, and the seventh magnet has a seventh end close to the top of the fourth end part of the 
wherein the fifth end of the fifth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] lines 11-15), the sixth end of the sixth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] lines 11-15), and the seventh end of the seventh magnet have the same polarity (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it); and
wherein the eighth end of the eighth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] lines 11-15) and the fifth end of the fifth magnet have different polarities (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it), the eighth end of the eighth magnet and the sixth end of the sixth magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling 


    PNG
    media_image3.png
    811
    1058
    media_image3.png
    Greyscale

Fig. C



Regarding claim 4 Liu as modified teaches the carrying case according to claim 3, and further discloses wherein the fifth end of the fifth magnet, the sixth end of the sixth magnet, and the seventh end of the seventh magnet are N poles, and the eighth end of the eighth magnet is an S pole (it is well known for magnets to have both North and South poles opposite each other; opposite poles are known to attract to one another; therefore, whether the pole was North or South does not matter as long as the complementary magnet is the opposite to attract the other magnet to it and close the compartment; therefore, the invention would work equally as well with the poles switched around; therefore, it would have been obvious to have the X poles North poles and the Y Poles South poles as either one work equally as well with the opposite poles of the complementing magnet attracting it).
Regarding claim 7 Liu as modified teaches the carrying case according to claim 1, further comprising a first drawer-type cartridge (Young  Fig. 14; upper tray 14) cabin and a second drawer-type cartridge cabin (Young  Fig. 14; lower tray 16), wherein the first drawer-type cartridge cabin is received in a first opening of a first side face of the bottom cap (see Fig. B below), and the second drawer-type cartridge cabin is received in a second opening of a second side face opposite to the first side face of the bottom cap (see Fig. B below).


    PNG
    media_image4.png
    367
    473
    media_image4.png
    Greyscale

Fig. B

Regarding claim 11 Liu teaches a carrying case used for an electronic cigarette and a cartridge thereof, comprising: 
a top cap (cigarette case 6), comprising a first end part and a first side (see Fig. A above); 
a bottom cap (cigarette case body 1), comprising a second end part and a second side (see Fig. A above), the second side of the bottom cap being pivotally connected to the first side of the top cap (see Fig. A above), and the first end part of the top cap being adjacent to the second end part of the bottom cap (see Fig. A above). Liu is silent to cartridges. 
Young teaches a first and second drawer type cabin to accommodate items of varying sizes for example cartridges (Paragraph [0033] lines 3-7 and 9-13; Fig. 14; upper tray 14 and lower tray 16) the first cartridge cabin (16) is received in a first opening through a first cap bracket (34 lower guide platform, Figs. 1-6) and the second cartridge (14) cabin is received in the second opening (Fig. B above) through a second cap bracket (60 upper guide platform, Figs. 1-6) and wherein the first and second cap bracket are isolated from each other so that the first cartridge cabin and the second cartridge cabin are isolated from each other and are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette case body 1 of Liu to incorporate trays, such as the upper tray (14), lower tray (16) and cap brackets (60 and 34) as taught by Young as doing so would allow the carrying case to neatly accommodate items that varying sizes i.e. cartridges (Paragraph [0033] lines 3-7 and 9-13).
Liu as modified is silent to two metal components that attract each other are respectively. 
Simmer teaches two metal components, in the form of magnetic coupling, (Fig. 3B; first magnetic coupling elements 40 and second magnetic coupling elements 42; Paragraph [0018] line 14 which states, “…element such as an iron or other ferrous material arranged to…”) that attract each other are respectively a magnetic coupling that is composed of metal (Paragraph [0016] lines 13-19), while the magnetic coupling between shells which is removable (Abstract lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the cigarette case Liu with drawer-type cabins and brackets of Young with the two magnetic components of the magnetic coupling as taught by Simmer (Fig. B) as doing so, would prevent accidental openings by children and improve retention on the electronic cigarette/device (Simmer Paragraph [0016] line 38).
Regarding claim 12, Liu as modified teaches the carrying case according to claim 11 and further discloses wherein the metal component disposed at the first end part of the top cap is a magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42).
Regarding claim 13 Liu as modified teaches the carrying case according to claim 11 and further discloses wherein the metal component disposed at the second end part of the bottom cap is a magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42).
Regarding claim 14 Liu as modified teaches the carrying case according to claim 11 and further discloses two metal components that attract each other (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] line 14), which are respectively disposed at a second end part opposite to the first end part of the top cap and a fourth end part opposite to the third end part of the bottom cap (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42).
Regarding claim 15 Liu as modified teaches the carrying case according to claim 14 and further discloses wherein the metal component disposed at the second end part of the top cap is a magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] line 14).
Regarding claim 16 Liu as modified teaches the carrying case according to claim 14 and further discloses wherein the metal component disposed at the fourth end part of the bottom cap is a magnet (Simmer Fig. 2 and 3B; first magnetic coupling elements 40 or second magnetic coupling elements 42; Paragraph [0018] line 14).
Regarding claim 23 Liu as modified teaches the carrying case according to claim 3 and further discloses an elongated space (interior of case) defined by the top cap (6) and the bottom cap (1) and configured to receive the electronic cigarette (Fig. 1), wherein the elongated space extends from the first end part of the top cap and the third end part of the bottom cap to the second end part of the top cap and the fourth end part of the bottom cap (the elongated space/interior of the case extends between the sides of the case, Fig. 1).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Simmer as applied to claim 1 and in further view of LaMothe US 20140107815 A1, herein after referred to as LaMothe.
Regarding claim 5, Liu as modified teaches the carry case of claim 1. Liu as modified is silent to a top cap buffer foam disposed on an inner surface of the top cap.
LaMothe teaches a top cap buffer foam (Paragraph [0016] line 4) disposed on an inner surface of the top cap (Paragraph [0016] lines 5-6) for containing electronic cigarettes (Paragraph [0016] lines 1-2), and as LaMothe relates to a container for storing and interfacing with fluid vaporization devices, such as electronic cigarettes or fluid cartridges.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the material of case cover 6 of Liu to include foam as taught by LaMothe as doing so, would prevent damage and crushing of the electronic cigarette as is within the skill of one having ordinary skill in the art.
 	Regarding claim 6 Liu as modified teaches the carrying case according to claim 1. Liu as modified is silent to a silicone lining disposed on an inner surface of the internal space of the bottom cap.
LaMothe teaches a silicone lining (Paragraph [0016] line 4) disposed on an inner surface of an internal space of the bottom cap, as the components can be constructed out of any suitable material such as silicone, or any other material that can be fashioned into a box or container shape (Paragraph [0016] lines 1-6). 
	It would have been obvious to one of ordinary skill before the effective filing date to modify the cigarette case body 1 to include a silicone lining as taught by LaMothe as doing so, would help prevent the crushing or smashing of the contents which is a within the level skill of one having ordinary skill in the art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the reference Liu in view of Young and Simmer as applied to claim 1 above and in further view of Kang US 20130292296 A1, herein after referred to as Kang.
Regarding claim 8 Liu as modified teaches the carrying case according to claim 7 and further teaches wherein the first and the second drawer-type cartridge connected to the bottom cap. Liu as modified is silent to a first and second drawer-type cartridge connected to the bottom cap through a switching mechanism.
Kang teaches a push-push button mechanism that can connect first and the second drawer-type cartridge (12 and 13 holding arms) to the housing (10 cradle) and acts as a switch, this will keep the cartridges exposed until the user decides otherwise (Paragraph [0042] describes the compressed position of the arms 12 and 13 to an uncompressed position as seen in Fig. 7 to 8 and Paragraph [0043] describes the uncompressed position of the arms 12 and 13 to an compressed position as seen in Fig. 8 to 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cigarette case body 1 of Liu, the upper tray 14 and the lower tray 16 taught by Young, and the coupling elements 40 and second magnetic coupling elements 42 taught by Simmer in the current combination of, Liu in view of Young and in view of Simmer to incorporate the teaching of the push-push button mechanism taught by Kang, that can connect the first and the second drawer-type cartridge that acts as a switch.  Doing so, would prevent the trays from exposing the contents until the user needed to access the contents, inversely the trays would be held open until the user decided to close the trays using the button (see Kang Paragraph [0042] and Paragraph [0043]).
Regarding claim 9, Liu as modified teaches the carrying case according to claim 8, wherein the switching mechanism is a PUSH-PUSH type mechanism (Kang gear box shown in Fig. 8 and push button 20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Simmer as applied to claim 1 above and in further view of Mungo US 6279738 B1, herein after referred to as Mungo.
Regarding claim 10, Liu in view of Young and Simmer teaches the carrying case according to claim 7, and wherein there is first drawer-type cartridge cabin and a second drawer-type cartridge cabin. Liu as modified is silent to the buffer foam inside of first drawer-type cartridge cabin and second drawer-type cartridge cabin.
Mungo teaches a foam sheet on the inside of a tray which permits gas to escape from the cellular structure to reduce damage to the tray (Column 3 lines 35-42 speaks on preventing damage to the tray; Column 3 lines 29-34 describes the sheet foam covering the interior of the tray also see Fig. 3; foam sheet 28).
It would have been obvious to one of ordinary skill before the effective filing date to modify the trays taught by Young to incorporate the foam sheet as taught by Mungo as doing so, would permit gas to escape from the cellular structure to reduce damage to the tray (see Mungo Column 3 lines 35-42).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Simmer as applied to claim 11 above and in further view of LaMothe.
	Regarding claim 17 Liu as modified teaches the carrying case according to claim 11 and further discloses at least one top cap. Liu as modified is silent to a top cap buffer foam disposed on an inner surface of the top cap.
LaMothe teaches a top cap buffer foam (Paragraph [0016] line 4) disposed on an inner surface of the top cap (Paragraph [0016] lines 5-6) for containing electronic cigarettes (Paragraph [0016] lines 1-2), and the container is for storing and interfacing with fluid vaporization devices, such as electronic cigarettes or fluid cartridges.

	Regarding claim 18 Liu as modified teaches the carrying case according to claim 11. Liu as modified is silent to a silicone lining disposed on an inner surface of the internal space of the bottom cap.
LaMothe teaches a silicone lining (Paragraph [0016] line 4) disposed on an inner surface of an internal space of the bottom cap, as the components can be constructed out of any suitable material such as silicone, or any other material that can be fashioned into a box or container shape (Paragraph [0016] lines 1-6). 
	It would have been obvious to one of ordinary skill before the effective filing date to modify the cigarette case body 1 to include a silicone lining as taught by LaMothe as doing so, would help prevent the crushing or smashing of the contents which is a within the level skill of one having ordinary skill in the art.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Simmer as applied to claim 11 above and in further view of Kang.
Regarding claim 20 Liu as modified discloses the carry case of claim 11, and further discloses wherein the first and the second drawer-type cartridge cabins are respectively connected to the bottom cap. Liu as modified is silent to a first and second drawer-type cartridge being connected to the bottom cap through a switching mechanism.
Kang teaches a push-push button mechanism that can connect first and the second drawer-type cartridge (12 and 13 holding arms) to the housing (10 cradle) and acts as a switch, this will keep the cartridges exposed until the user decides otherwise (Paragraph [0042] describes the compressed position of the arms 12 and 13 to an uncompressed position as seen 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cigarette case body 1 of Liu, the upper tray 14 and the lower tray 16 taught by Young, and the coupling elements 40 and second magnetic coupling elements 42 taught by Simmer in the current combination of, Liu in view of Young and in view of Simmer to incorporate the teaching of the push-push button mechanism taught by Kang, that can connect the first and the second drawer-type cartridge that acts as a switch.  Doing so, would prevent the trays from exposing the contents until the user needed to access the contents, inversely the trays would be held open until the user decided to close the trays using the button (see Kang Paragraph [0042] and Paragraph [0043]).
Regarding claim 21 Liu as modified teaches the carrying case according to claim 20 and further discloses wherein the switching mechanism is a PUSH-PUSH type mechanism (Kang gear box shown in Fig. 8 and push button 20).

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant arguments directed to claim one discuss the arrangement of magnets. Applicant argues “the first magnet and fourth magnet generate an attractive force with each other, and a second magnet and third magnet generate a repulsive force with each other”, this is not what is recited in the claim language. Claim language recites each of the respective magnets has an end and that the end is close to either the end part of the top cap or close to the top of the end part of the bottom cap. The claim does not recite that end is closest to the end part or that the magnet is configured in such a way to interact in an attractive or repulsive manner with another magnet. Applicant also refers to figure 5A using reference terms that are 
Applicant argues that “Young fails to disclose that the upper tray and the lower tray are received in the bottom cap through the first and second bottom cap bracket and that the upper tray and the lower tray are isolated from each other and disconnected to each other. This argument is directed to amended language and has been addressed by the rejection to claim 11 above. Young does disclose a first and second cap bracket (60 and 36) which the upper and lower tray are received through and these structures keep the upper and lower tray isolated and separated from each other so that contents from the upper tray cannot move to the lower tray without the interference of the user.
Arguments to dependent claims are based on arguments to the independent claims which are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735